Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTON
Status of Claims
Claims 1-9 are currently pending. 
Priority
Instant application 16652208, filed 03/30/2020 claims benefit as follows:

    PNG
    media_image1.png
    88
    389
    media_image1.png
    Greyscale
.
Information Disclosure Statement
No IDS is present in the instant application.
Response to Restriction Election
	In the response received 09/19/2022, Applicant elects group I claims 1-5 with traverse.  
	Applicant argues that claim 6 is directed to a process adapted for the manufacture of the same.  This argument has been considered but is not found to be persuasive for at least the following reasons.  The ‘144 publication made of record on the IDS shows that the compounds of the instant claims do not contribute over the art.  Rejoinder of claim 6 will be considered on identification of an allowable product claim.  Thus, Applicant argument has been considered but is not found to be persuasive.  Claims 6-7 are withdrawn as not reading on an elected group.
	With respect to the specie election, Applicant elects probe 1 as the species without traverse.  According to Applicant probe 1 reads on claims 1-5.	
	If the elected specie is not identified in the art then Examiner will expand his search.
	The elected specie was not identified in the art.  Examiner expanded his search and identified art that reads on claim 1.  Claims 2-5 are withdrawn as not reading on an expanded specie.
Improper Markush
Claim Rejection – Improper Markush
Claims 1 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: 
	In this case, the claim 1 requires a ligand A, an optional linker B and a dye C having a donor D and a conjugated system E.  There is no structure in the claim such that one can link a structure and function relationship.  Further, the claims allow for any connectivity of any atoms.  One cannot define what the substantial feature is by the claim at present.  There is no substantial feature in the claim.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
It should be noted that since claims 2-4 are withdrawn, the rejection applies to claim 1.  However, this rationale will be maintained through the scope of claims 1-4.

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over WO-2007078926 (“the ‘926 publication”).
This rejection applies to the expanded specie.
Claim 1 does not require and specific connectivity.  The claim only requires that these groups A, optionally B, C, D, and E exist.  Further, any compound that meets the structural limitations is expected to be capable of forming a covalent bond.  Based on the claim language one could pick part of functional groups to meet the limitations.
The ‘926 publication teaches a fluorescent probe such as:

    PNG
    media_image2.png
    466
    525
    media_image2.png
    Greyscale
.
In this case, the probe has a ligand moiety such the hydroxyl portion of the carboxylic acid (A) which is capable of forming an amide bond with a protein.  B does not exist or could exist as a single carbon or as a subset of the above.  C is the fluorescent dye which can be any structure such as starting at the bis-thiophene motif or just a single thiophene linked through the olefin.  D is an electron donor which is for example the hydroxy groups or the amine donating into the phenyl ring.  E is an electron acceptor which can be the carbonyl of the carboxylic acid, or one of the two thiophene rings.  

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over CN-104745177 (“the ‘177 publication”, made of record on the IDS).
The ‘177 publication teaches for example:

    PNG
    media_image3.png
    113
    302
    media_image3.png
    Greyscale
.
In this case, the probe contain ligand moieties such as the peg motif with a terminal halogen.  The prima halide could be considered a linking moiety.  A fluorescent dye is present which has a donor such as a hydroxyl.  There is another conjugated system such as the phenyl ring of the coumarin which has an electron acceptor the alpha-beta unsaturated portion of the coumarin ring.  The claim allows for any connectivity of the groups and the claims allow one to pick portion of a molecule to meet the limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11209437 (“the ‘437 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to fluorescent probes having similar structure.  For example claim 1 of the ‘437 patent is drawn to over lapping structural probes having a ligand moiety an optional linker moiety a fluorescent dye moiety comprising an electron donor, a conjugated system and an electron acceptor.  The compounds of the claims of the ‘437 patent teach structures A-B-C of claim 2 and the olefin containing a fluorescent dye C.  Claim 1 of the ‘437 patent teaches a nitrogen attached to a linker and X can be an alkyl group which is an electron donor.  The claims of the ‘437 patent teaches B as a conjugated system through the thiophene rings for example.  The R groups teach overlapping groups such a -CN or H.  Because the art applies to claim 1, claim 2-4 are withdrawn.  However, this rejection will be applied to claims 1-4 on expanding the search.
.
Claim Objection
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
	No claims allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622